Rhodes, J., concurring specially:
*361I concur with the Chief Justice in his opinion in respect to the operation and effect of the deed of Reis to Alice H. Swain; and also in respect to the admissibility and effect of evidence to alter or control the legal operation and effect of the deed, in any action except one in which the pleadings present the issue, and in which the proper parties are before the Court. ■
I am of the opinion that the deed from the city to Alice H. Swain is to be regarded as a donation, and that it conveyed to her, as her separate property, whatever title the city then held.
McKinstry, J., concurring specially:
I concur in the judgment.